Citation Nr: 0715582	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  01-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
comminuted fracture of the left distal tibia and tibial 
plafond, status-post left ankle fusion, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for osteomyelitis 
of the left tibia, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1979 
to February 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Residuals of a comminuted fracture of the left distal 
tibia and tibial plafond, status post left ankle fusion (left 
ankle disability) are manifested by impairment of the tibia 
with marked ankle disability.

2.  Osteomyelitis of the left tibia is manifested by chronic 
osteomyelitis with discharging sinus.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2006).

2.  The criteria for an increased evaluation for left leg 
osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased evaluation for a left ankle disability and for left 
leg osteomyelitis, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to a post-remand adjudication of the veteran's 
claims, a March 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that A VCAA defect may be cured by issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against 
increased evaluations for a left ankle disability and for 
left leg osteomyelitis.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a September 1983 rating decision, service connection was 
granted for a left ankle disability, and a 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30, effective 
February 25, 1983.  A 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, effective June 
1, 1983.  By a September 1984 rating decision, a 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30, effective 
July 9, 1984.  A 20 percent evaluation was assigned under 
Diagnostic Code 5262, effective September 1, 1984.  By a 
December 1985 rating decision, the 100 percent evaluation was 
extended to October 1, 1984, and a 30 percent evaluation was 
assigned effective October 1, 1984.  The RO also granted 
service connection for osteomyelitis and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5000, effective July 9, 1984.  In an April 1993 rating 
decision, the RO granted a 100 percent evaluation under 
38 C.F.R. § 4.30, effective January 19, 1993, and a 30 
percent evaluation was assigned under Diagnostic Code 5262, 
effective April 1, 1993.  In a May 2000 rating decision, the 
RO denied the veteran's claims for increased evaluations for 
a left ankle disability and left leg osteomyelitis.  The 
veteran appealed.

In an October 1999 VA medical record, the veteran reported 
chronic pain from the left lower extremity infection.  Upon 
examination, there was an open wound of the left ankle from a 
chronic infection.  

A January 2000 VA bones examination was conducted.  The 
veteran reported left ankle pain and a draining wound that 
had never healed.  The veteran stated that he was unable to 
walk more than one block, was on chronic antibiotic 
suppression for osteomyelitis, and took pain medication.  He 
reported very limited walking potential and the use of a 
cane.  His pain level was at best 4/10 and at worst 8/10.  He 
reported night sweats, but no fevers or chills.  Upon 
examination, there was normal thigh, knee, and proximal tibia 
fibia area.  The foot was normal from the forefoot distally.  
There was excellent toe motion and no motion of the ankle 
consistent with an ankle fusion.  There was tenderness 
inferior to the medial malleolus, tenderness laterally over 
the fibula, intact skin over the fibula, a well-healed 
surgical scar, and no warmth.  Over the medial aspect of the 
distal tibia there was a 1 centimeter diameter hole down 
about 1 centimeter from the tibial metastasis.  There was 
some fibrous tissue within the wound, but no tenderness upon 
probing.  The surrounding skin had a bit of erythema, but did 
not look actively infected.  There was a marked left side 
antalgic gait and the veteran walked with a cane.  Leg length 
was identical.  X-rays showed changes of the distal fibula 
consistent with chronic osteomyelitis with two obvious 
cavities.  The assessment was history of left tibia fibula 
fracture status-post open reduction and internal fixation 
complicated by wound problems and chronic osteomyelitis.

In a January 2000 statement, the veteran asserted that due to 
his service-connected osteomyelitis he had lost his balance, 
had severe leg pain and cramps, difficulty sleeping due to 
pain, and that this left ankle wound drained bloody and 
yellow pus.  He stated that he had lost jobs due to his 
disability.  

In a February 2000 VA medical record, the veteran reported 
chronic osteomyelitis.  The veteran walked with a cane.  Upon 
examination, the ulcer was .8 centimeter by 1 centimeter 
deep, with an erythematous border, and brownish-red and thick 
discharge.  The assessment was osteomyelitis.  In an August 
2000 VA record, there was left ankle open sinus, 1 centimeter 
in diameter and 3 centimeters in depth, that probed to bone.  
There was no cellulitis and a scant amount of serous 
drainage.  There was limited range of motion due to ankle 
fusion.  The assessment was chronic osteomyelitis, long term 
indefinite oral suppression therapy.  

In a December 2000 VA medical record, the veteran reported 
that he fell down steps and injured his left foot.  In 
another December 2000 VA record, the veteran reported 
significant pain and swelling of the left foot dorsum.  Upon 
examination, there was significant swelling and tenderness of 
the dorsum.  The assessment was left tibia fracture 
dislocation complicated by chronic osteomyelitis of the left 
ankle.  In a February 2001 VA record, the veteran reported 
his wound was stable with minimal drainage.  Upon 
examination, the left ankle showed large vertical surgical 
scars, medial osteomyelitis with surrounding 
hyperpigmentation, and no erythema, swelling, streaking, or 
fluctuance.  There was minor serosanguinous drainage that 
probed to bone over an area of approximately 3 by 2 
millimeters.  

In February and March 2001 statements, the veteran reported 
pain and asserted that he had been unable obtain gainful 
employment and deserved a 100 percent evaluation.  

In a March 2001 VA record, the veteran reported foot pain.  
Upon examination, there was left foot swelling and open 
draining sinus over the medial aspect of the distal tibia. 

A July 2001 Social Security Administration (SSA) disability 
determination found the veteran disabled as of January 1997.  
The primary diagnosis was functional psychotic disorder and 
the secondary diagnosis was osteomyelitis and other bone 
infection.  In a SSA physical residual functional capacity 
assessment, an examiner stated that the veteran had been on 
antibiotic regimen continuously for 10-12 years.  The 
examiner stated that the veteran used a cane and was capable 
of sedentary work.  

In an August 2001 VA medical record, the veteran reported 
that he had twisted his left ankle, causing increased 
swelling and severe difficulty weightbearing on the leg.  He 
denied fever and increased drainage.  Upon examination, there 
was diffuse swelling and tenderness around the lateral 
malleolus and an open sinus tract on the lateral aspect of 
the ankle with minimal discharge.  The assessment was ankle 
sprain and chronic osteomyelitis.  In a November 2001 VA 
medical record, the veteran was seen for follow-up.  He 
denied fever and chills, but reported night sweats.  He 
reported a small piece of bone worked itself loose, 
approximately 5 millimeters in diameter.  Drainage was 
unchanged and pain status was stable.  Upon examination, 
there was a wound over the left medial malleolus, 
approximately 8 millimeters in diameter and 12 millimeters in 
depth that probed easily to bone.  There was no cellulitis, 
tenderness, or erythema, but a small amount of purulent 
drainage.  Chronic osteomyelitis and chronic pain were 
assessed.

In a December 2002 VA medical record, the veteran had a 
chronic open wound of the left medial malleolus.  In another 
December 2002 VA record, the veteran reported moderate left 
foot pain.  In a January 2003 VA record, the veteran reported 
occasional drainage.  There was a depressed crater of the 
left medial leg approximately 2 centimeters superior to the 
malleolus.  The site measured 1 centimeter in diameter and 
visible depth measured 1.2 centimeters, although the examiner 
was unable to determine full depth of the wound due to the 
narrowing of the base of crater.  There was no drainage.  The 
left knee range of motion was within normal limits.  In a 
March 2003 VA record, the veteran reported unchanged pain.  
He reported weekly yellow discharge from the site, but no 
fever or chills.  He reported difficulty sleeping due to 
pain.  Examination showed left tibia and medial malleolus 
osteomyelitis, cavity extending to bone.  There was no warmth 
or erythema of the surrounding skin and no active purulent 
drainage.  In a June 2003 VA record, the veteran reported 
worsening pain and difficulty sleeping due to pain.  
Examination showed a prominence of medial aspect of the left 
ankle near a deep fistulous crater, which tapered down to 
about 5 millimeters in diameter, abutting on the bone.  The 
ankle was fused.  

In a March 2004 VA medical record, the veteran reported 
drainage on the left inside of ankle.  In an April 2004 VA 
record, the veteran noted worsening pain of the left ulcer, 
at 5/10 most of the time.  There was minimal drainage.  He 
denied fever and chills, but reported occasional night sweats 
and increased weight.  Upon examination, there was a left 
medial malleolus 1 centimeter crater, approximately 1 
centimeter deep down to the bone.  There was no erythema or 
warmth.  In a June 2004 VA record, the veteran reported 
chronic pain but no bone fragments coming from the sinus for 
at least two years.  Upon examination, the left ankle did not 
move but the veteran was able to walk steadily.  There was a 
large sinus tract over the medial aspect of the left ankle 
with a tiny amount of greenish fluid at the base.  The 
assessment was chronic osteomyelitis and post traumatic 
changes of the left ankle.  

In a July 2004 VA medical record, the veteran reported he was 
using normal shoes and was able to ambulate without 
assistance, but was limited by ankle pain.  He stated that 
his wound drainage had decreased over time.  He denied 
fevers, chills, or other constitutional symptoms.  Upon 
examination, there was a dime-sized chronic draining sinus 
down to the bone of the left medial malleolus.  There was 
erythematous and woody skin around the area.  There was no 
ankle motion due to a fusion.  The impression was chronic 
osteomyelitis, left lower extremity, oral antibiotic 
suppression since 1995.  In a September 2004 VA record, the 
veteran presented with increased drainage and pain from his 
left ankle wound.  Examination showed a wound of the left 
malleolar region, approximately 2 centimeters in diameter 
that probed to bone with blood drainage and slight pus.  
There was no local erythema or swelling.  Ankle x-rays showed 
osteomyelitis throughout the distal fibula.  In another 
September 2004 record, there was a blood clot in the sinus 
wound that appeared to probe to bone over the medial 
malleolus.  There was no active bleeding, but there was 
erythema, hardened skin around the wound, and mild swelling.  
There was no ankle range of motion due to previous fusion and 
decreased sensation over the foot and ankle.  In another 
September 2004 VA record, the veteran reported chills, but 
denied fever.

In an October 2004 VA medical record, there was chronic left 
ankle osteomyelitis.  Examination showed left ankle open 
wound about 1 centimeter in diameter that probed to bone, 
with red granulation tissue, moderate serous discharge, and 
minimal surrounding erythema.  In a November 2004 VA record, 
the veteran reported ankle pain of 8/10.  The veteran's ankle 
was draining serous fluid, but was non-tender and non-
erythematous.  In other November 2004 VA records, there was a 
left ankle non-healing ulcer unchanged and packed, with no 
drainage.  The assessment was chronic osteomyelitis of the 
left medial malleolus.  Other November 2004 VA records noted 
longstanding left ankle osteomyelitis.  There was an open 
wound about 1 centimeter in diameter over the medial left 
ankle, with visible bone and surrounding red granulation 
tissue, moderate serous discharge, and surrounding erythema.  


In January 2005 VA medical records, the veteran reported that 
he was unable to sleep or walk due to severe pain from 
osteomyelitis.  Upon examination, there was a 1.5 centimeter 
open draining sinus tract of the medial aspect of the left 
distal tibia that probed to bone.  In another January 2005 VA 
record, the veteran reported left ankle pain of 7/10.  Upon 
examination, there was fused left ankle with open wound sinus 
tract about 1 centimeter in diameter over the medial left 
ankle, minimal erythema, and no obvious discharge.  In a 
February 2005 VA record, the veteran reported left ankle 
pain.  He stated that he went to bed the previous evening 
with the left ankle oozing blood.  Upon examination, there 
was a fused left ankle with no edema.  There was a medial 
left ankle open wound sinus tract about 1 centimeter in 
diameter, with blood clot, minimal erythema, and no obvious 
discharge.  In a February 2005 VA record, the veteran 
reported he had trouble getting around due to pain.  Upon 
examination, there was a fused left ankle with chronic 
bleeding ulcer.  In an April 2005 VA record, the veteran 
reported ankle pain.  He had decided to postpone surgery 
because he had new job as a foreman for a drywall company.  
Upon examination, there was left medial sinus tract with 1 
centimeter opening and scant drainage without erythema.  

A July 2005 VA orthopedic examination was conducted upon a 
review of the claims file.  The veteran reported that stairs 
were difficult, but that he occasionally went outside to sit 
in his yard.  He was able to fish several times per month, 
but not hunt, and most of his day was sedentary.  He stated 
that he could walk about one block, but that it was difficult 
for him to return.  He occasionally used a cane.  He 
described his pain as 8/10 at worst and 4/10 at best.  He 
stated that his pain increased to 8/10 usually one time per 
day after walking and lasted for a very short duration.  The 
pain was sharp and burning, in the area of medial malleolus.  
The veteran reported stiffness due to the ankle fusion and 
lack of endurance secondary to pain and use, but denied 
weakness, heat, redness, instability, locking, give-way, and 
fatigability.  The veteran reported peroxide washes, chronic 
antibiotic suppression, and oral pain medication.  Flare-ups 
were improved with rest and worsened by stairs or walking 
farther than one block.  He denied any episodes of 
dislocation, recurrent subluxation, fevers, chills, nausea, 
vomiting, weight loss, or weight gain.  

Upon examination, the veteran walked with a slight limp.  The 
left ankle was in fixed position at 5 degrees of equinus and 
was stiff.  The tibiotalar joint did not move secondary to 
the fusion.  On the lateral side, there was a previous 
incision with skin grafting that had healed, with slight 
discoloration.  The medial area had an extensile incision 
with skin discoloration.  There was tenderness both medially 
and laterally.  There was tenderness laterally over the 
fibula but no warmth.  Over the medial aspect of the distal 
tibia, there was tenderness around the medial malleolus.  
There was normal toe motion and forefoot, with a toggle of 
subtalar motion.  The entire left lower extremity had intact 
motor examination and 5/5 strength in all major muscle groups 
except for gastrocsoleus and tibialis anterior, which could 
not be tested due to ankle fusion.  There was 5/5 strength in 
the toe extensors and flexors and the gait was slightly 
antalgic on the left side.  The functional range of hip, 
knee, and forefoot motion was not significantly affected by 
pain, fatigue, weakness, repetition, or incoordination.  The 
left ankle joint did not move and the fusion was stable at 
approximately 5 degrees of equinius.  The examiner found that 
it would be speculation to assess additional loss of 
functionality due to a flare-up because the veteran was not 
having a flare-up.  The examiner noted that x-rays showed a 
stable tibiotalar fusion and areas of radiolucencies 
consistent with chronic osteomyelitis.  Neither an involucrum 
nor a sequestrum were visualized.  An MRI showed arthrodesis 
of the left tibiotalar joint and an increased signal in the 
medial malleolus indicative of chronic osteomyelitis.  There 
was no definite abnormal bone marrow signal in the 
surrounding areas to suggest extensive osteomyelitis.  

In an October 2005 VA medical record, the veteran reported 
pain that was waking him.  Upon examination, there was 
drainage intermittently from the ankle, with an area of 
approximately 3 to 4 millimeters that was exposed bone.  The 
assessments included left ankle chronic osteomyelitis and 
chronic ankle pain.  In a November 2005 VA record, the 
veteran reported that the open wound periodically drained 
brown/yellow purulent fluid.  The veteran reported that his 
pain was 6/10.  Upon examination, there was a 1 centimeter 
open wound superior to the medial maleolus that probed to 
bone without obvious discharge.  There was no surrounding 
erythema, fluctuance, or induration.  The assessment was 
pain, chronic osteomyelitis, and open left lower extremity 
wound on suppressive antibiotics.  In a December 2005 VA 
medical record, there was a cavernous 5 to 6 centimeter sinus 
centered about the medial malleolus, which communicated to a 
small hole within the tibia, without drainage.  There was no 
erythema or warmth.  The assessment was left tibial 
osteomyelitis.  A December 2005 VA MRI showed chronic ulcer 
of the left anterior aspect of the left medial 
malleolus/distal tibia, chronic abscess beneath the ulcer, no 
evidence of acute osteomyelitis, and stable arthrodesis left 
tibiotalar joint. 

In a February 2006 VA medical record, the veteran was seen 
for follow-up.  Upon examination, the left ankle demonstrated 
a cavernous 5 to 6 centimeter sinus centered about the medial 
malleolus that communicated to a small hole within the tibia.  
This was no drainage, erythema, or warmth.  In a March 2006 
VA record, the veteran reported left lower extremity pain.  
The assessment was chronic left lower extremity 
osteomyelitis.  It was noted that the veteran was still on 
his antiobiotic regimen and pain medication.  In another 
March 2006 VA record, the veteran reported left lower 
extremity pain of 6/10 that increased to 8/10 or 9/10.  The 
veteran reported daily yellow pustular drainage.  The veteran 
also reported night sweats, chills, and the use of Tylenol 
for pain control.  Upon examination, there was a left lower 
extremity 1 centimeter diameter open wound superior to the 
medial malleolus that probed to bone without obvious 
discharge.  There was no erythema, fluctuance, or induration.  
The assessments included left ankle chronic osteomyelitis and 
chronic pain.

In an April 2006 VA medical record, there was a dusky color 
of the left ankle.  The veteran reported that he walked 
occasionally and that his range of motion and mobility were 
very limited.  In a May 2006 VA record, the veteran reported 
the use of a cane.  In a June 2006 VA record, the veteran 
reported left ankle pain.  In another June 2006 VA record, 
the veteran stated he was not working due to pain.  In a 
September 2006 VA record, the veteran reported for follow-up 
of a left distal tibia osteomyelitis of over 20 years.  Upon 
examination, there was a non-healing ulcer that was 1 
centimeter by 5 millimeters in area over the medial 
malleolus.  The veteran was able to flex and extend his toes.  
Due to the fusion, there was no ankle dorsiflexion or plantar 
flexion.  There was 5/5 strength in the left quadriceps, 
hamstrings, hip flexors, and hip extensors.  X-rays showed a 
fusion of the left tibiotalar joint and evidence of chronic 
osteomyelitis.  In an October 2006 VA medical record, the 
veteran reported he could walk 1 to 2 blocks until he had to 
stop due to ankle pain.  Upon examination, the veteran walked 
with a limp.  

Left ankle disability

The current 30 percent evaluation assigned contemplates 
impairment of the tibia and fibula due to malunion, with 
marked knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  A 40 percent rating is warranted for 
impairment of the tibia and fibula, nonunion, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Here, the evidence of record does not indicate 
nonunion of the tibia and fibula, loose motion, or the use of 
a brace.  Accordingly, an increased evaluation for impairment 
of the tibia and fibula is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For ankylosis of the ankle, a 40 percent 
evaluation is awarded for ankylosis in plantar flexion at 
more than 40 degrees, or in abduction, adduction, inversion, 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2006).  Here, the evidence does not demonstrate that 
the veteran's ankle is ankylosed in plantar flexion or 
dorsiflexion at more than 10 degrees.  The evidence shows a 
fused ankle that is in equinus of 5 degrees.  Accordingly, an 
increased evaluation for ankle ankylosis is not warranted.  
In addition, evaluations in excess of 30 percent are not 
provided for limited ankle motion, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragelectomy.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5271, 5272, 5273, 5274 (2006).  Accordingly, an 
increased evaluation is not warranted under alternate 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 30 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran consistently 
reported ankle pain, difficulty walking, and difficulty 
sleeping due to pain.  The veteran also reported that his 
ankle pain made it difficult to work and that he had 
occasional flare-ups.  The objective medical evidence of 
record, however, demonstrated that the veteran ambulated 
without assistance, although occasionally he used a cane.  
The medical evidence of record also demonstrated that 
although there was intermittent tenderness and swelling, 
there was no weakness, heat, redness, instability, locking, 
give-way, or incoordination.  The Board finds that there is 
no additional functional loss not contemplated in the 30 
percent rating and that an increased evaluation on this basis 
is not warranted.  

Left leg osteomyelitis

The veteran's current 20 percent evaluation contemplates 
acute, subacute, or chronic osteomyelitis, with discharging 
sinus or other evidence of active infection within the past 5 
years.  38 C.F.R. § 4.71a, Diagnostic Code 5000.  A 30 
percent evaluation is warranted for definite involucrum or 
sequestrum, with or without discharging sinus; a 60 percent 
evaluation contemplates frequent episodes, with 
constitutional symptoms; and a 100 percent evaluation 
contemplates osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5000.  Here, a 
30 percent evaluation is not warranted as the most recent VA 
examination found no involucrum or sequestrum.  A 60 percent 
evaluation is not warranted because the veteran has 
consistently denied constitutional symptoms.  A 100 percent 
evaluation is not warranted because there is no osteomyelitis 
of the pelvis, vertebrae, or extending into major joints, the 
osteomyelitis does not have multiple localization or a long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  
Accordingly, an increased evaluation for left leg 
osteomyelitis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of 20 and 30 percent are 
provided for certain manifestations of the service-connected 
left leg osteomyelitis and left ankle disability but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has been 
compensated for any hospitalization due to his service-
connected disabilities and marked interference of employment 
has not been shown.  Accordingly, the RO did not err by 
determining referral for extraschedular consideration was not 
warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a left ankle disability is 
denied.

An increased evaluation for left leg osteomyelitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


